Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Pop Kab LLC
d/b/a Pops Grocery,

Respondent.

Docket No. C-13-718
FDA Docket No. FDA-2013-H-0513

Decision No. CR2847

Date: July 2, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Pop Kab LLC d/b/a Pops Grocery, alleging facts
and legal authority sufficient to justify the imposition of a civil money penalty of
$250. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an Answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to a minor, failed to verify that a purchaser of cigarettes or
smokeless tobacco was 18 years of age or older and sold individual cigarettes,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, Cigarettes and Smokeless
Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil money penalty of $250.

On May 6, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), lam
required to “assume the facts alleged in the [C]omplaint to be true” and, if those
facts establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Pops Grocery, an establishment that sells tobacco
products and is located at 267 Grand Avenue, New Haven, Connecticut
06513. Complaint § 2.

e On July 2, 2012, at approximately 1:33 PM, an FDA-commissioned
inspector observed two violations at Respondent’s establishment. The
inspector observed a violation of 21 C.F.R. § 1140.14(a), a regulation
prohibiting the sale of cigarettes or smokeless tobacco to a person younger
than 18 years of age. The inspector also observed a violation of 21 C.F.R.

§ 1140.14(b)(1), a regulation requiring retailers to verify, by means of
photo identification containing a purchaser’s date of birth, that no purchaser
of cigarettes or smokeless tobacco is younger than 18 years of age.
Complaint § 9.

e On July 11, 2012, CTP issued a Notice of Compliance Check Inspection to
Respondent, “stating that an inspection had been conducted on July 2,
2012, and that during this inspection a minor was able to enter the
establishment and purchase a regulated tobacco product at approximately
1:33 PM.” The Notice further indicated that the violation was not
necessarily the only violation observed. Complaint § 9.

¢ On September 13, 2012, CTP issued a Warning Letter to Respondent
regarding the inspector’s observations from July 2, 2012. The letter
explained that the observations constituted violations of regulations found
at 21 C.F.R. § 1140.14(a) and 1140.14(b)(1), and that the named violations
were not necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, Respondent’s inaction could result in a civil
money penalty or other regulatory action by the FDA and that Respondent
is responsible for complying with the law. Complaint 4 9.

e CTP received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named “POP”
received the Warning Letter on September 14, 2012. Complaint § 10.

e During a two-part inspection conducted on December 24, 2012, and
January 2, 2013, FDA-commissioned inspectors documented an additional
violation at Respondent’s establishment. The inspectors documented a
violation of 21 C.F.R. § 1140.14(d) “for selling individual cigarettes.”
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes or
smokeless tobacco to any person younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing the purchaser’s date of birth, that no purchasers of
cigarettes or smokeless tobacco are younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1). Finally, the regulations prohibit retailers from “break[ing] or
otherwise open[ing] any cigarette or smokeless tobacco package to sell or
distribute individual cigarettes... .” 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondent had three violations of
regulations contained in 21 C.F.R. Part 1140 within a six month period.
Specifically, Respondent had two violations on July 2, 2012, and one violation
during a two-part inspection conducted on December 24, 2012, and January 2,
2013. Respondent’s actions violated the prohibition against selling cigarettes or
smokeless tobacco to persons younger than 18 years of age. 21 C.F.R.

§ 1140.14(a). Respondent’s actions also violated the requirement that retailers
verify, by means of photo identification containing a purchaser’s date of birth, that

no purchaser of cigarettes or smokeless tobacco is younger than 18 years of age.
21 C.F.R. § 1140.14(b)(1). Finally, Respondent’s actions violated the prohibition
against selling individual cigarettes. 21 C.F.R. § 1140.14(d). Therefore,
Respondent’s actions constitute violations of law for which a civil money penalty
is merited.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for a third violation within a six month period.
21 C.F.R. § 17.2. CTP, however, has requested a fine in the amount of $250.
Therefore, I find that a civil money penalty of $250 is warranted and so order one
imposed.

/s/
Steven T. Kessel
Administrative Law Judge

